DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/27/21 has been entered.  Claims 1-3 and 6-11 remain pending in the application, Claims 4-5 have been cancelled, and no new claims were added.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/27/20. The amendment to Claim 1 addresses the missing structure necessary for the functional limitations of Claims 2 and 3, overcoming the previous 112(b) rejection.

Response to Arguments
The remarks found in the Response to Office Action have been fully considered but they are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not further limit amended Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (US RE45,642).
Regarding Claim 1: Takada teaches a fine structure (fig 5A) comprising: an element having a lattice or irregularity (22) firmed at a pitch shorter than a wavelength of light in a used bandwidth on an element main body (21; col 13 lines 48-51); and a water repellent layer that covers a surface of the element (col 20 lines 49-65); wherein the lattice or irregularity has a height of 10 nm or larger (col 13 line 66, 0.01 µm= 10 nm) and a width of 35 to 45 nm (col 13 lines 64 and 65); arranged at the pitch of 200 nm or smaller (col 13 line 64 overlapping range; 0.05 µm=50 nm), wherein the water-repellent layer has a silica layer made of silica (23 col 14 lines 26 & 27) and a silane coupling layer made of a silane coupling agent in this order from a side of the element (col 20 lines 49-65), wherein a thickness of the silica layer is 1/10 or less than the pitch (col 14 lines 24-25) and wherein the silane coupling layer is configured of perfluorodecyltriethoxysilane (FDTS) or octadecyltrichlorosilane (OTS) (col 20 lines 49-52).  
Regarding Claim 7: Takada discloses the invention as described in Claim 1 and further teaches wherein the lattice is configured of a different material (col 13 lines 40-46) from the material of the element main body (col 9 lines 26-29).  
Regarding Claim 8:
Regarding Claim 9: Takada discloses the invention as described in Claim 1 and further teaches wherein the element has a polarizing function (col 13 line 52) and an optional anti-reflection function (col 20 lines 14-16).  
Regarding Claim 10: The method is merely a compilation of the parts based on the structure of the apparatus and Takada discloses all of the elements of the structures which would provide a person of ordinary skill in the art at the time of the application all the information necessary to satisfy the method (see also col 20 lines 60-65). 
   Regarding Claim 11: Takada discloses the invention as described in Claim 1 and further teaches an optical instrument comprising the fine structure of Claim 1 (fig 13; col 21 lines 1-7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US RE45,642).
Regarding Claims 2 and 3: Takada discloses the invention as described in Claim 1 but does not specifically teach wherein super water repellency is obtained to the extent that a contact angle of water with a surface of the fine structure is 100 degrees or larger and 180 degrees or smaller or 150 degrees or larger.  These limitations are considered function limitations which do not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences it appears, prima facie, that the prior art Takada discloses all the claimed structure that is capable of performing the recited claim functions.   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber,
Regarding Claim 6: Takada (fig 5A) discloses the invention as described in Claim 1 but does not specifically teach wherein the lattice is configured of the same material as a material of the element main body.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Takada with a lattice and main body made of the same material with a reasonable expectation of success because Takada (fig 1A) teaches another embodiment of the invention where the lattice is the same material as the element main body (11).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/1/21